           Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF MARYLAND

United States of America                      *
                                              *
                                              *       Case No.: 1:19-cr-00449
                                              *
v.                                            *
                                              *
Kenneth Ravenell                              *
                                              *
               Defendant.                     *

*      *       *       *      *       *       *       *      *       *       *       *     *       *

                           REPLY IN SUPPORT OF DEFENDANT’S
                            MOTION TO RECONSIDER VENUE

       Mr. Ravenell, by and through undersigned counsel, respectfully submits this Reply

Memorandum in Support of Defendant’s Motion to Reconsider Venue.

                                          ARGUMENT

       This trial should be held in the Greenbelt Division of this District. Greenbelt is the most

convenient location for Mr. Ravenell, his counsel, the majority of witnesses, and the Court. While

Baltimore is apparently more convenient for the prosecution team, that is not a proper factor for

consideration. The Government mischaracterizes the relevant case law in its argument, resulting

in several misstatements of law regarding the factors and balancing required here. When properly

considered, the factors strongly weigh in favor of trying this case in Greenbelt.1



1
       The Government spends much of its Opposition to Defendant’s Motion to Reconsider
Venue (“Opposition”) arguing that Mr. Ravenell’s Motion to Reconsider Venue (“Motion”) (Def.
Mot. (ECF No. 48)) is untimely. (Gov’t Opp’n (ECF No. 57) at 2-3.) “When a party in a criminal
case moves for reconsideration, it is within the sole discretion of the district court to determine
whether it is appropriate to grant the motion.” United States v. Mallory, 337 F. Supp. 3d 621, 626
(E.D. Va. 2018) (citing United States v. Dickerson, 971 F. Supp. 1023, 1024 (E.D. Va. 1997);
Boryan v. United States, 884 F.2d 767, 771 (4th Cir. 1989)); see also FED. R. CRIM. P. 45(b)(1).
A court may grant a defendant’s motion to transfer venue any time before trial. Cf. FED. R. CRIM.
P. 21(d) (governing interdistrict transfers). Because Mr. Ravenell’s Motion is based on the
                                                  1
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 2 of 10



I.     Greenbelt is More Convenient for Mr. Ravenell.

       This Court must consider the convenience of the defendant when setting the place of his

criminal trial. FED. R. CRIM. P. 18. In that consideration, the Court can, and should, incorporate

the convenience of his counsel. The Government fails to rebut this common sense proposition.

       In its Opposition, the Government relies on a Fifth Circuit case, United States v. Garza,

593 F.3d 385 (5th Cir. 2010), to argue that “[t]he location of defense counsel is obviously not one

of the factors . . . recognized in defining convenience to the Defendant.” (Gov’t Opp’n (ECF No.

57) at 5.) This citation is misleading. When read in full, Garza clearly supports the Defendant’s

position, not the Government’s. The rest of the Garza court’s finding states that, when weighing

the convenience of the defendant under Rule 18, “the burden on a defendant increases when a

[venue] transfer forces the defendant’s counsel to try a case far from his or her practice.” 593 F.3d

at 390 (emphasis added) (citing United States v. Lipscomb, 299 F.3d 303, 340 (5th Cir. 2002)

(noting the location of the defense attorney’s practice when considering convenience)). The

Government’s allegation that no court has found “convenience to the defendant” to include

“convenience of the Defendant’s lawyers” (Gov’t Opp’n at 5 (emphasis omitted)) is, therefore,

false. Indeed, the very case cited by the Government for that proposition held to the contrary. The

Court should consider Mr. Ravenell and his counsel as a single entity for purposes of Rule 18.

Their convenience weighs in favor of Greenbelt.


discovery of new evidence or information and clear error, and is in effect a motion to transfer
venue, Mr. Ravenell respectfully requests that the Court exercise its discretion and consider the
Motion.

         The Government’s assertion that it has already served some trial subpoenas (Gov’t Opp’n
at 2) is of no import here. Trial dates frequently change, requiring re-service of subpoenas – this
trial was moved from December 2019 to April 2020 already. The start of trial remains almost
three months away, which is more than enough time for the Government to re-serve any witnesses
they have already located and address any other practical concerns regarding a trial in Greenbelt.

                                                 2
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 3 of 10



       The Court should reject the Government’s argument about the convenience of Mr. Ravenell

not only for its legal shortcomings, but also for its short-sightedness about what is “convenient”

for Mr. Ravenell in regards to his trial. To say that a Baltimore trial is more convenient for Mr.

Ravenell is to ignore how involved he will be with the daily preparation of his trial. During trial,

Mr. Ravenell will be spending as much time as possible with his lawyers in their Washington, D.C.

offices which, at the Government’s persistence, is the only place he is allowed to review the

discovery the Government has provided. (See Protective Order (ECF No. 37) at ¶ 17.) Mr.

Ravenell is a very experienced and accomplished trial attorney. He will be as actively involved in

preparing for each day of trial as his attorneys – reviewing discovery and exhibits, preparing

witness examinations, and developing trial strategy. The time Mr. Ravenell and his attorneys can

engage in this preparation will be greatly reduced and encumbered by a trial in Baltimore, as

opposed to a trial in Greenbelt.

II.    The Court Should Not Consider the Prosecution’s Convenience.

       While the case law supports the proposition that the Court may consider the convenience

of defense counsel, contrary to the Government’s protestations (Gov’t Opp’n at 5), it does not

support consideration of the convenience of the prosecution team. At least one court in this circuit

has adopted the Fifth Circuit’s rule that “[t]he convenience of the prosecution . . . is not a factor to

consider in changing venue.” See United States v. Mathis, No. 3:14CR00016, 2015 WL 5012159,

at *3 (W.D. Va. Aug. 21, 2015) (quoting United States v. Dickie, 775 F.2d 607, 610 (5th Cir.

1985)); see also Lipscomb, 299 F.3d at 340 (same). In response, the Government attempts to argue

that “[i]f the location of the prosecution is irrelevant . . . then so is the location of the defense

lawyers.” (Gov’t Opp’n at 5.) But even the cases the Government cites bely their argument. See




                                                   3
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 4 of 10



Garza, 593 F.3d at 390 (considering defense counsel’s location) (citing Lipscomb, 299 F.3d at 340

(same)); Mathis, 2015 WL 5012159, at *3 (noting that prosecution’s convenience is not a factor).

       To the extent that the Court weighted the convenience of the prosecution when ordering

this trial take place in Baltimore, that weighting rises to an error of law. (See ECF No. 31

(considering “convenience of the parties”) (emphasis added).) Mr. Ravenell respectfully requests

the Court reconsider its Order in light of the clear case law cited here – law that is neither disputed

nor distinguished by the Government.

III.   Witness Convenience Weighs in Favor of Greenbelt.

       This Court may reconsider its Order setting trial in Baltimore (ECF No. 31) to account for

new evidence or information not available to the Court or the defense when it set the trial location.

See United States v. Mallory, 337 F. Supp. 3d 621, 626 (E.D. Va. 2018) (citing United States ex

rel. Carter v. Halliburton Co., 866 F.3d 199, 210 (4th Cir. 2017)). Here, the locations of the

Government’s witnesses provide a wealth of new evidence not available when this matter was

considered by the Court, and demonstrate that a Greenbelt trial is more convenient or a nonfactor

for the majority of those witnesses.

       The Government argues that Mr. Ravenell lacks grounds for his Motion, in part because

“there is no ‘new evidence’ that was not previously available at the arraignment.” (Gov’t Opp’n

at 2.) This claim mischaracterizes the state of the “evidence” bearing on the venue issue that was

available to the defense and the Court at that time. During the arraignment hearing on October 16,

2019, though no motion was formally made, trial venue was briefly discussed. (See Arraignment

Tr. 12:16 – 14:01, Oct. 16, 2019 (ECF No. 30).) The Government had not provided the defense

with any discovery prior to the arraignment. In addition, the defense had little to no information




                                                  4
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 5 of 10



about many of the thirty-nine Government witnesses, and could not make an informed argument

to the Court regarding witness convenience.

       Immediately following the arraignment, the Government made its first document

production, and then made a second production on December 2, 2019. These productions provided

the defense with additional and previously unknown facts relevant to venue and witness

convenience – in particular, identifying and other information regarding where certain potential

Government witnesses live and/or work. This constitutes new evidence not previously available

to the Court and defense counsel, see Mallory, 337 F. Supp. 2d at 626 (citing Halliburton Co., 866

F.3d at 210), and provides grounds for the Court to reconsider its trial venue decision and Order.

       The Government incorrectly asserts that the defense “concedes” that “the overwhelming

majority of witnesses will be traveling from Baltimore to Greenbelt” if the trial is held there.

(Gov’t Opp’n at 7.) The defense has made no such concession. Instead, the defense provided a

detailed account of witness convenience in its Motion. (Def. Mot. (ECF No. 48) at 3-6.) That

accounting shows that a Greenbelt trial is more convenient or a nonfactor for the majority of the

Government’s witnesses. (Def. Mot. at 3-6; Ex. B (ECF No. 49-1).)

       The Government largely ignores and fails to rebut that accounting. The Government fails

to address the ten witnesses (a quarter of their witness list) who live outside of Maryland, or the

three Government witnesses whose offices are actually closer to Greenbelt than Baltimore. (Def.

Mot. at 4-5.) The Government’s Opposition fails to include a single representation from a witness

indicating that a trial in Greenbelt would be burdensome – a notable absence as the Government

has superior access to its witnesses than does the defense. The Government’s silence concerning




                                                5
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 6 of 10



these thirteen witnesses (a third of their list), and the absence of a statement of hardship by a single

witness, speaks volumes.2

        Instead of providing a similarly detailed accounting that shows why Baltimore is a more

convenient location, the Government responds by conflating the witness convenience factor with

the “prompt administration of justice” factor under Rule 18. (Gov’t Opp’n at 6-7.) But the

Government’s conflation – which is conspicuously unsupported by case law – would by design

result in double-counting the weight of witness convenience in the Court’s determination of where

to hold trial. Witness convenience and the prompt administration of justice are two separate

factors. The Government’s assertion that the “location of witnesses” impacts Rule 18’s “prompt

administration of justice” factor is wrong as a matter of law. (Id. at 6.) In fact, the “triggering

purpose” of the prompt administration of justice factor is compliance with the Speedy Trial Act.

See Lipscomb, 299 F.3d at 341-42; see also Garza, 593 F.3d at 390. “The Act concerns itself

solely with the timeliness of when trial begins, not with when . . . the entire trial will conclude[.]”

Lipscomb, 299 F.3d at 342 (citing 18 U.S.C. § 3161). That is not a factor here.




2
        The Court should summarily reject the Government’s argument that transporting detained
witnesses from the Chesapeake Detention Facility (“CDF”) to Greenbelt is a hardship on the U.S.
Marshals. (Gov’t Opp’n at 6.) There has been no showing that the detained witnesses are in fact
detained at CDF. The Government merely asserts that detained federal witnesses are “generally
housed” at CDF, but fails to state that is the case here. (Id.) In fact, detained witnesses for
Maryland cases are routinely housed for security and other purposes in detention facilities in D.C.,
which are closer to Greenbelt. In this case, it would be normal for some of Government’s witnesses
to be detained in D.C. facilities in order to keep the witnesses separated for security reasons, and
to prevent them from communicating and influencing each other’s testimony.

        Moreover, the Government fails to offer any proof – such as a statement from the U.S.
Marshals – that detaining witnesses near or transporting witnesses to Greenbelt for this trial would
be a hardship. The absence is likely because the Marshals would not (and could not) make such a
statement to the Court. The U.S. Marshals transport detained individuals to the Greenbelt
courthouse on a daily basis without incident.
                                                   6
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 7 of 10



       The Government’s concerns about the duration of trial and witness convenience are not

part of the Rule 18 analysis of the prompt administration of justice.3 (Gov’t Opp’n at 6-7.) A trial

date has been set (ECF No. 39), and a transfer to Greenbelt will not postpone trial. A transfer,

therefore, would not affect the prompt administration of justice under Rule 18, but would be more

convenient for the witnesses, Mr. Ravenell, his counsel, and the Court.

IV.    Other Factors Weigh in Favor of Trial in Greenbelt.

       Finally, “[a] district court may consider docket management in its Rule 18 balancing, and

docket issues may even outweigh convenience factors that point entirely the other way.”

Lipscomb, 299 F.3d at 342 (citations omitted). This factor is of particular significance in this case

because the Court is sitting by designation in the District of Maryland. Cf. United States v.

Rosenthal, 32 F. Supp. 3d 774, 785 (S.D. Tex. 2013) (ordering intrastate transfer to division most

convenient for the court in order to allow the court to “easily return from trial . . . to manage the

Court’s docket” in another division over the course of a forecasted month-long trial).

       This Court’s chambers are in Alexandria, Virginia. Baltimore is more than twice as far

from Alexandria as Greenbelt. The fact that Greenbelt is more convenient for the Court is further

evidenced by the Court’s appreciation of the “parties’ willingness to appear at the Greenbelt

courthouse for future pretrial hearings.” (ECF No. 31.) Because this Court must return regularly



3
        The Court should give no weight to the Government’s claim that a trial in Greenbelt would
delay the prompt administration of justice because some witnesses will be traveling from
Baltimore to Greenbelt, potentially causing time to be “wasted with gaps in the schedule or the
need to start the trial day late or end it early.” (Gov’t Opp’n at 6-7.) As noted, this has no bearing
on the prompt administration of justice, which relates solely to when trial begins. See Lipscomb,
299 F.3d at 341-42 (citation omitted). If it were relevant, requiring the Court and Mr. Ravenell’s
lawyers to commute over two hours each day of trial constitutes a greater risk of delay. (Def. Mot.
at 6-7.) Scheduling witnesses and adjusting that schedule, even on the fly, is not new to any of the
lawyers involved here, or to this Court. Those issues exist in any trial, and are expected to be dealt
with by the lawyers involved.

                                                  7
          Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 8 of 10



to Alexandria during the month-long trial in order to attend to the Court’s docket, this factor

heavily favors holding this trial in Greenbelt.

                                          CONCLUSION

       This Court’s chambers are in Alexandria, Virginia; Defense counsel is in Washington,

D.C.; Mr. Ravenell must regularly commute to Washington, D.C. to consult with counsel and

review discovery during trial; and Greenbelt is more convenient or is a nonfactor for a majority of

witnesses. Greenbelt is the best venue for this trial. For the reasons stated above and in Mr.

Ravenell’s Motion to Reconsider Venue, the undersigned moves this Court to enter an Order

transferring the trial in this proceeding to the Greenbelt Division of the District of Maryland.



                          [SPACE INTENTIONALLY LEFT BLANK]




                                                  8
        Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 9 of 10



January 21, 2020                    Respectfully submitted,

                                    SCHULTE ROTH & ZABEL LLP

                                    /s/ Peter H. White
                                    ______________________________
                                    Peter H. White (D.C. Bar: 468746) (VA Bar: 32310)
                                    Aislinn Affinito (D.C. Bar: 1033700) (CA Bar:
                                    300265)
                                    McKenzie Haynes (N.Y. Bar: 5683859)
                                    Schulte Roth & Zabel
                                    901 Fifteenth Street, NW, Suite 800
                                    Washington, DC 20005
                                    pete.white@srz.com
                                    aislinn.affinito@srz.com
                                    mckenzie.haynes@srz.com
                                    Attorneys for Kenneth Ravenell


                                    Outlaw PLLC

                                    /s/ Lucius T. Outlaw
                                    _______________________________
                                    Lucius T. Outlaw III (#20677)
                                    Outlaw PLLC
                                    1351 Juniper St. NW
                                    Washington, DC 20012
                                    (202) 997-3452
                                    loutlaw3@outlawpllc.com
                                    Attorney for Kenneth Ravenell




                                      9
         Case 1:19-cr-00449-LO Document 58 Filed 01/21/20 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of January, 2020, I caused a copy of Defendant’s

Reply in Support of Defendant’s Motion to Reconsider Venue to be served upon counsel for the

United States of America via ECF, and true and correct copies of the filing are available to all

parties through ECF or Pacer.




                                                           /s/ Aislinn Affinito
                                                           ______________________________
                                                           Aislinn Affinito, Esq.
                                                           Attorney for Kenneth Ravenell




                                              10
